PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/063,333
Filing Date: 18 Jun 2018
Appellant(s): HIKMET et al.



__________________
Daniel Piotrowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 February 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Brief Description of the Cited Prior Art
	Rogers (U.S. Pub. No. 2015/0259530 A1) teaches extrusion-based additive manufacturing of semi-crystalline polymers ([0049]). Rogers prints/extrudes a particular semi-crystalline composition that meets Applicant’s claims within the temperature conditions that Applicant is claiming (see the Non-Final Rejection of 19 May 2020). After the printing/extruding is finished the article is subjected to annealing (see Fig. 18 step 114, [0152]) where shrinkage of the object may occur. 
Applicant is not contesting the extruded composition in Rogers or the annealing of the object. Applicant is merely contesting whether Roger’s teaches “a design stage comprising determining dimensions of the 3D item and defining dimensions of the intermediate 3D printed item taking into account a shrinkage during the annealing stage.” 

Applicable Rejection
The applicable rejection is the Non-Final Rejection dated 19 May 2020 for 16/063,333. Please refer to the file wrapper for the rejection.



Response to Arguments
Applicant is solely contesting that Rogers fails to teach “a design stage comprising determining the dimensions of the 3D item and defining dimensions of the intermediate 3D printed item taking into account a shrinkage during the annealing stage.” 
Applicant has not provided any special definition or limitation regarding the design stage in their specification.  Accordingly, this claim language may be read broadly to cover a variety of actions. For example, “taking into account a shrinkage” may be a simple awareness that shrinkage may occur. Further, the “design stage” does not have to immediately precede the printing operation. The design stage may be experimental operations conducted well before the printing operation in which shrinkage is analyzed and quantified in a general manner. 
Rogers teaches that their process accounted for shrinkage and that their process sought to have uniform shrinkage. Rogers [0105] teaches that its post-printing annealing step occurs on the 3D item as a whole such that any shrinkage occurs in a “uniform manner.” Further, Rogers teaches in [0105] that the post-printing crystallization occurs where the object is decoupled from 
Finally, Rogers teaches that they had performed experiments regarding shrinkage and were aware of the effects of temperature on shrinkage of a printed object. Rogers [0163] teaches that by using a lower oven temperature during the annealing the shrinkage of the item can be reduced. Conversely, a higher temperature increases shrinkage. This, under broadest reasonable interpretation, constitutes ‘taking shrinkage into account.’ 
Applicant contends that Rogers does not teach defining the dimensions to have a larger volume than the post-printing recrystallized item. However, Applicant is not claiming enlarged dimensions of a certain percentage or shrinkage of a minimum percentage. Applicant is only claiming that they design the 3D object by ‘taking shrinkage into account.’ 

Finally, Applicant argues that Rogers does not undergo a design stage where they “determin[e] dimensions” and “defin[e] dimensions” of the 3D printed item. Necessarily in order to print the shape of a 3D item you must know what dimensions you are going to print. Rogers teaches defining dimensions to be printed in the background section explaining extrusion-based additive manufacturing ([0003]-[0004] teaches printing an object from a digital representation of the 3D part programmed in an AMF or STL file). Thus, Rogers teaches defining dimensions before the printing operation. 


Conclusion 

For the above reasons, it is believed that the rejections should be sustained.

/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748                                                                                                                                                                                                        

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.